          Case 2:19-cv-05142-DWL Document 19 Filed 06/16/20 Page 1 of 8



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    G&G Closed Circuit Events LLC,                   No. CV-19-05142-PHX-DWL
10                   Plaintiff,                        ORDER
11    v.
12    Paul Williams, et al.,
13                   Defendants.
14
15            G&G Closed Circuit Events LLC (“G&G”) held the exclusive nationwide

16   commercial distribution rights to the September 15, 2018 boxing match between Canelo
17   Alvarez and Gennady “GGG” Golovkin (“the Program”). In this lawsuit, G&G alleges

18   that Paul Williams (“Williams”) intercepted the Program and displayed it at his Phoenix

19   restaurant, Smoke Dem Bones BBQ (“Smoke Dem Bones”), without permission.

20   Although Williams was served with the complaint, he never answered or otherwise
21   responded. Accordingly, G&G has now filed a motion for default judgment seeking an

22   award of statutory damages of $33,400. For the following reasons, G&G’s motion will be

23   granted in part and denied in part. The Court will award statutory damages of $8,500.

24                                        BACKGROUND

25   I.       Underlying Facts

26            The following facts are derived from G&G’s complaint (Doc. 1), from the materials
27   attached to G&G’s motion for default judgment (Docs. 15-2, 15-3), and from the additional

28   materials that G&G submitted after it filed its motion for default judgment (Doc. 18).
         Case 2:19-cv-05142-DWL Document 19 Filed 06/16/20 Page 2 of 8



 1           In or around June 2018, G&G obtained the exclusive nationwide commercial
 2   distribution rights to the Program. (Doc. 1 ¶ 16; Doc. 18 at 9-21.) Afterward, G&G entered
 3   into an array of sublicensing agreements under which individual hotels, bars, restaurants,
 4   and other commercial establishments would pay to obtain the right to exhibit the Program
 5   within their confines. (Doc. 1 ¶ 17.) The cost of a sublicense was dependent on the seating
 6   capacity of the establishment. (Doc. 18 at 23.) The lowest possible cost—and the cost that
 7   would have been applicable had Smoke Dem Bones entered into a sublicense agreement—
 8   was $2,800. (Id. at 3 ¶ 8, 23.)
 9           Williams is the managing member of Smoke Dem Bones. (Doc. 1 ¶ 12.) Williams
10   is also identified as the “principal” of Smoke Dem Bones in the company’s filings with the
11   Arizona Secretary of State (Doc. 15-2 at 6) and was, at all relevant times, the sole member
12   of the LLC that controls Smoke Dem Bones (Doc. 15-2 at 9-17). Thus, Williams “has an
13   obvious and direct financial interest in the activities of Smoke Dem Bones.” (Doc. 1 ¶ 12.)
14           Smoke Dem Bones did not obtain a sublicense from G&G to display the Program.
15   (Doc. 18 at 2 ¶ 3.) Nevertheless, on September 15, 2018, Williams “directed or permitted
16   the employees of Smoke Dem Bones BBQ to unlawfully intercept and broadcast [the]
17   Program at Smoke Dem Bones BBQ, or intentionally intercepted, and or published the
18   Program at Smoke Dem Bones BBQ himself.” (Doc. 1 ¶ 11.) Because G&G employs
19   encryption technology, this interception could not have been accidental. (Doc. 18 at 3-4
20   ¶¶ 9-10.)
21           Inside Smoke Dem Bones, the Program was displayed on a 50” television set. (Doc.
22   15-3 at 3.)1 Additionally, “directly in front of the establishment was a handprinted white
23   sandwich board advertising the fight.” (Id.) An investigator employed by G&G observed
24   only three patrons inside Smoke Dem Bones while the Program was being displayed. (Id.)
25   Smoke Dem Bones did not impose a cover charge for patrons to enter. (Id.)
26   1
            Although G&G asserts in its moving papers that “the program was shown
27   throughout Smoke Dem Bones BBQ on two 50” televisions” (Doc. 15 at 11), the affidavit
     from G&G’s investigator states that, although there were two 50” sets within the
28   establishment, she only observed the Program being displayed on one of them: “The TV
     on the N[orth] wall.” (Doc. 15-3 at 3).


                                                -2-
          Case 2:19-cv-05142-DWL Document 19 Filed 06/16/20 Page 3 of 8



 1   II.      Procedural History
 2            On September 11, 2019, G&G initiated this action by filing a complaint. (Doc. 1.)2
 3            On October 17, 2019, G&G timely served Williams. (Doc. 11.)
 4            On December 23, 2019, G&G applied for entry of default against Williams. (Doc.
 5   10.)
 6            On January 21, 2020, the Clerk entered the requested default. (Doc. 11.)
 7            On April 9, 2020, the Court issued an order to show cause why the case should not
 8   be dismissed due to G&G’s failure to prosecute. (Doc. 12.)
 9            On April 20, 2020, G&G responded to the order to show cause by confirming that
10   it remained interested in prosecuting. (Doc. 16.)
11            On April 20, 2020, G&G also filed its motion for default judgment. (Doc. 15.)
12            On April 28, 2020, G&G filed additional material in support of its motion. (Doc.
13   18.)
14                                            ANALYSIS
15   I.       Default Judgment Standard
16            The “decision whether to enter a default judgment is a discretionary one.” Aldabe
17   v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). The following factors, known as the Eitel
18   factors, may be considered when deciding whether default judgment is appropriate: (1) the
19   possibility of prejudice to the plaintiff, (2) the merits of the claims, (3) the sufficiency of
20   the complaint, (4) the amount of money at stake, (5) the possibility of factual disputes, (6)
21   whether the default was due to excusable neglect, and (7) the policy favoring decisions on
22   the merits. Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986).
23            “[T]he general rule” for default judgment purposes “is that well-pled allegations in
24   the complaint regarding liability are deemed true.” Fair Housing of Marin v. Combs, 285
25   F.3d 899, 906 (9th Cir. 2002). “The district court is not required to make detailed findings
26   of fact.” Id. “However, necessary facts not contained in the pleadings, and claims which
27   2
            Although the complaint named two defendants—Williams and the LLC that
28   operates Smoke Dem Bones (id. ¶¶ 7-8), G&G subsequently agreed to dismiss the LLC as
     a party (Doc. 14). Thus, Williams is the sole remaining defendant.


                                                  -3-
         Case 2:19-cv-05142-DWL Document 19 Filed 06/16/20 Page 4 of 8



 1   are legally insufficient, are not established by default.” Cripps v. Life Ins. Co. of N. Am.,
 2   980 F.2d 1261, 1267 (9th Cir. 1992).
 3   II.     The First, Fifth, Sixth, And Seventh Eitel Factors
 4           “In cases like this one, in which Defendants have not participated in the litigation at
 5   all, the first, fifth, sixth, and seventh [Eitel] factors are easily addressed.” Zekelman Indus.
 6   Inc. v. Marker, 2020 WL 1495210, *3 (D. Ariz. 2020).
 7           The first factor weighs in favor of default judgment. If G&G’s motion were denied,
 8   it would be without other recourse for recovery. PepsiCo, Inc. v. Cal. Sec. Cans., 238 F.
 9   Supp. 2d 1172, 1177 (C.D. Cal. 2002).
10           The fifth and sixth factors weigh in favor of default judgment or are neutral. Due
11   to Williams’s failure to participate, there is no dispute over material facts and no indication
12   that default is due to excusable neglect.
13           The seventh factor generally weighs against default judgment, given that cases
14   “should be decided on their merits whenever reasonably possible.” Eitel, 782 F.2d at 1472.
15   However, the existence of Rule 55(b), which authorizes default judgments, “indicates that
16   this preference, standing alone, is not dispositive.” PepsiCo, 238 F. Supp. 2d at 1177. Put
17   simply, “the default mechanism is necessary to deal with wholly unresponsive parties who
18   could otherwise cause the justice system to grind to a halt. Defendants who appear to be
19   ‘blowing off’ the complaint should expect neither sympathy nor leniency from the court.”
20   2 Gensler, Federal Rules of Civil Procedure Rules and Commentary, Rule 55, at 119-20
21   (2020).
22   III.    The Fourth Eitel Factor—The Amount Of Money At Stake
23           Under the fourth factor, the Court considers the amount of money at stake in relation
24   to the seriousness of the defendant’s conduct. Here, G&G seeks a total of $33,400 in
25   statutory damages, plus attorneys’ fees and costs in an amount to be determined following
26   entry of judgment. (Doc. 15-4 at 2.)
27           G&G claim’s for statutory damages arises under 47 U.S.C. § 605.3 G&G invokes
28   3
            Although the complaint asserts two causes of action, one arising under 47 U.S.C.
     § 605 and the other arising under 47 U.S.C. § 553 (Doc. 1 ¶¶ 15-29), G&G clarified in its

                                                  -4-
      Case 2:19-cv-05142-DWL Document 19 Filed 06/16/20 Page 5 of 8



 1   two different portions of that statute. First, G&G seeks $8,400 in statutory damages under
 2   subsection (e)(3)(C)(i)(II), which provides in relevant part that “the party aggrieved may
 3   recover an award of statutory damages for each violation . . . in a sum of not less than
 4   $1,000 or more than $10,000, as the court considers just.” Id. Second, G&G seeks an
 5   additional $25,000 in statutory damages under subsection 605(e)(3)(c)(ii). That provision,
 6   which applies “[i]n any case in which the court finds that the violation was committed
 7   willfully and for purposes of direct or indirect commercial advantage or private financial
 8   gain,” provides that “the court in its discretion may increase the award of damages . . . by
 9   an amount of not more than $100,000 for each violation.” Id.
10            As the statutory language makes clear, the Court possesses wide discretion in
11   determining the amount of statutory damages to award in this case. Where the Court has
12   the discretion to reduce a monetary award to a less substantial sum, the fourth Eitel factor
13   becomes neutral. Twitch Interactive, Inc. v. Johnson, 2018 WL 1449525, *8 (N.D. Cal.
14   2018).
15   IV.      The Second And Third Eitel Factors—Merits And Sufficiency
16            That leaves the second and third Eitel factors—the merits of the claim and the
17   sufficiency of the complaint. “These two factors are often analyzed together and require
18   courts to consider whether a plaintiff has stated a claim on which it may recover.” Vietnam
19   Reform Party v. Viet Tan - Vietnam Reform Party, 416 F. Supp. 3d 948, 962 (N.D. Cal.
20   2019) (internal quotation marks omitted). “Of all the Eitel factors, courts often consider
21   the second and third factors to be the most important.” Id.
22            Here, both factors weigh in favor of granting default judgment. Taken as true, the
23   factual allegations in the complaint establish that Williams engaged in unlawful piracy in
24   violation of 47 U.S.C. § 605(a), that the violation was willful and for purposes of direct or
25   indirect commercial advantage or private financial gain, that Williams had the right and
26   ability to supervise the infringing activities, and that Williams had an obvious and direct
27   financial interest in those activities. G&G has prevailed in other lawsuits in this District
28
     moving papers that it is only seeking damages pursuant to its § 605 claim (Doc. 15-1 at 8).

                                                 -5-
      Case 2:19-cv-05142-DWL Document 19 Filed 06/16/20 Page 6 of 8



 1   upon similar showings. See, e.g., G&G Closed Circuit Events, LLC v. Alexander, 2020
 2   WL 1904628, *2-3 (D. Ariz. 2020) (granting summary judgment to G&G on § 605 claim
 3   against Phoenix restaurant and certain supervisors for displaying the Program without
 4   paying the sublicense fee).
 5   V.     Balancing The Factors
 6          Having considered all of the Eitel factors, the Court concludes that default judgment
 7   is appropriate. See also G&G Closed Circuit Events, LLC v. Ortiz, 2020 WL 1244492 (D.
 8   Ariz. 2020) (granting default judgment to G&G in similar lawsuit involving unauthorized
 9   display of the Program); G&G Closed Circuit Events, LLC v. Venegas Alcantra, 2020 WL
10   1047058 (D. Ariz. 2020) (same); G&G Closed Circuit Events, LLC v. Espinoza, 2020 WL
11   377095 (D. Ariz. 2020) (same).
12   VI.    Damages
13          G&G seeks a total of $33,400 in statutory damages, a sum it argues is necessary to
14   “compensat[e] Plaintiff and act[] as a deterrent against future acts of piracy by both these
15   Defendant and others.” (Doc. 15-1 at 14-20.) Among other things, G&G notes that the
16   cost of the stolen programming was $2,800 and that Williams’s decision to engage in
17   exterior advertising (via the sandwich board outside Smoke Dem Bones) is a “particularly
18   important” factor supporting a large award. (Id.)
19          As noted, 47 U.S.C. § 605 affords the Court wide discretion in calculating the size
20   of the statutory damage award in this case. Williams’s violation of the statute triggers an
21   award of “not less than $1,000 or more than $10,000, as the court considers just,” and
22   because the violation was willful and for purposes of direct or indirect commercial
23   advantage or private financial gain, the Court “in its discretion may increase the award of
24   damages . . . by an amount of not more than $100,000 for each violation.” Id. §§
25   605(e)(3)(C)(i)(II), (C)(ii).
26          The Ninth Circuit has stated that, when calculating statutory damage awards under
27   § 605 based upon the illegal interception and display of pay-per-view boxing matches,
28   district courts should attempt to impose “a sanction that deters but does not destroy.”


                                                -6-
      Case 2:19-cv-05142-DWL Document 19 Filed 06/16/20 Page 7 of 8



 1   Kingvision Pay-Per-View Ltd. v. Lake Alice Bar, 168 F.3d 347, 350 (9th Cir. 1999). Thus,
 2   in Kingvision, the Ninth Circuit held that the district court did not abuse its discretion in
 3   concluding that the plaintiff’s request for an $80,400 statutory damage award “was far too
 4   high” in light of the facts that the stolen programming would have cost “between $3,000
 5   and $6,000” and “a high five figure judgment” may have “put[] [the] bar out of business.”
 6   Id.
 7          Here, on the one hand, the award against Williams must be substantially more than
 8   $2,800. G&G deserves to be compensated for the value of the stolen material and
 9   considerations of deterrence require the penalty for theft to be much higher than the cost
10   of the stolen material. On the other hand, the Court is not persuaded that an award of
11   $33,400—which is nearly 12 times the cost of the stolen material—is reasonable.
12          In the last year, G&G has obtained default judgments against three other Arizona-
13   based businesses and business owners for illegally intercepting and displaying the
14   Program. In each case, G&G requested a large statutory damage award but the Court
15   declined to impose the requested amount. For example, in Ortiz, 2020 WL 1244492, G&G
16   argued (just as it argues here) that “the Court should triple the licensing fee to $8,400 and
17   enhance it upwards by $25,000 for a total damage award of $33,400.” Id. at *2-4. The
18   court disagreed and awarded only $5,600, emphasizing that “Defendant’s alleged
19   commercial operation is extremely small,” “Defendant did not engage in promotional
20   advertising, or charge a premium for . . . food or drinks,” and “Defendant was not a repeat
21   offender.” Id. Similarly, in Espinoza, 2020 WL 377095, G&G requested “a total award
22   of $32,500” but the court awarded only $8,500 because, inter alia, the restaurant did not
23   impose a cover charge, did not charge a premium for food or drinks, was not filled to
24   capacity, and had no history of violations. Id. at *3-4. Finally, in Venegas Alcantra, 2020
25   WL 1047058—which involved a restaurant that advertised the availability of the Program
26   on Facebook and end up attracting 45 patrons—G&G requested an award of $40,000 but
27   the court awarded $30,000. Id. at *3.
28          This case most closely resembles Espinoza.         Although Williams engaged in


                                                 -7-
         Case 2:19-cv-05142-DWL Document 19 Filed 06/16/20 Page 8 of 8



 1   promotional advertising outside Smoke Dem Bones, the advertising apparently wasn’t very
 2   successful—G&G’s investigator only saw three other customers inside the establishment.
 3   Additionally, this case doesn’t involve a cover charge, increased food and drink prices, or
 4   a history of violations. Thus, the Court concludes, in its discretion, that a statutory damage
 5   award of $8,500 is best calibrated to deter but not destroy. Kingvision, 168 F.3d at 350.
 6   Moreover, G&G has retained the right to file a post-judgment motion for attorneys’ fees,
 7   which, if granted, will have a further deterrent and compensatory effect. Cf. G&G Closed
 8   Circuit Events, LLC v. Espinoza, 2020 WL 1703630 (D. Ariz. 2020) (awarding $3,250 in
 9   attorneys’ fees to G&G’s counsel in case where G&G also obtained a default judgment
10   awarding $8,500 in statutory damages).4
11           Accordingly,
12           IT IS ORDERED that G&G’s motion for default judgment (Doc. 15) is granted
13   in part and denied in part. A separate judgment will issue, after which the Clerk of Court
14   shall terminate this action.
15           Dated this 16th day of June, 2020.
16
17
18
19
20
21
22
23   4
            If G&G files a motion for attorneys’ fees, “[t]he Court [will be] constrained to
     review [counsel’s] bill with something of a jaundiced eye because of his well-known use
24   of boilerplate pleadings and form motions in the many hundreds of actions similar to this
     one that he maintains across the country.” Espinoza, 2020 WL 1703630 at *2.
25   Additionally, any motion for attorneys’ fees shall be accompanied by an electronic
     Microsoft Excel spreadsheet, to be emailed to the Court, containing an itemized statement
26   of legal services with all information required by Local Rule 54.2(e)(1). This spreadsheet
     shall be organized with rows and columns and shall automatically total the amount of fees
27   requested to enable the Court to efficiently review and recompute, if needed, the total
     amount of any award after disallowing any individual billing entries. This spreadsheet
28   does not relieve the moving party of its burden under Local Rule 54.2(d) to attach all
     necessary supporting documentation to its motion.

                                                  -8-
